Title: Peter S. Du Ponceau to Thomas Jefferson, 14 February 1818
From: Du Ponceau, Peter Stephen
To: Jefferson, Thomas


                    
                         Dear Sir
                        Philada
14 Feb. 1818.
                    
                    I have the satisfaction to inform You that the Volume of the Society’s Transactions now in the Press will be out in the Course of next Week. In the mean while I have the honor of enclosing to you the Printed sheets which contain a Report of the Historical Committee, in which you will find a feeble expression of their gratitude for the patronage with which you have honored them & the favors which they have received at your hands, Since the beginning of their institution.
                    
                        I have the honor to be With the greatest respect Sir Your most obed hum servt
                        Peter S, Du Ponceau
                    
                